DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a non-final office action in response to the pre-brief appeal conference decision filed on 7 December 2021 based on the claims filed 16 June 2021.  Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments, see remarks pages 1-5, filed 22 October 2021, with respect to the rejection of claims 1-20 under 35 USC 103 over Sadeh in view of Babu and Kolouri have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kolouri in view of Faulhaber for claims 1, 4, 6-9, 12, 14-17, and 20 and Kolouri in view of Faulhaber and further in view of Babu for claims 2-3, 5, 10-11, 13, and 18-19. 
While applicant’s arguments were found to be persuasive during the pre-brief appeal conference, a decision was made that the references are still applicable but should be rearranged within the rejection.
With respect to applicant’s arguments that the combination of Sadeh, Babu, and Kolouri failed to disclose “provide the allowed or modified actions to the controller in an automated manner” (see remarks pages 2-3), examiner respectfully points out that Sadeh has been removed and Kolouri is the primary reference in the rejection below and described a machine learning module (the uncertainty module 402) that makes decisions about whether or not the control actions are to be performed by the processor.  These decisions are performed in an automated manner.
With respect to applicant’s arguments that the combination of Sadeh, Babu, and Kolouri failed to disclose “modified actions” (see remarks pages 3-4), examiner respectfully points out that the claim language recites “one of allow, block, and modify the actions” and “provide the allowed or modified actions”. As such, only one action is needed to satisfy the scope of the claims. Examiner recommends further amending the claims to more clearly describe the intended interpretation.
With respect to applicant’s arguments that Sadeh teaches away from Kolouri regarding “an automated manner” (see remarks page 4), examiner respectfully points out that Sadeh has been removed from the rejection below and Kolouri is the primary reference in the rejection below and described a machine learning module (the uncertainty module 402) that makes decisions about whether or not the control actions are to be performed by the processor.  These decisions are performed in an automated manner.
With respect to applicant’s arguments that Babu and Kolouri are not analogous art since applicant’s invention is related to network layers 0-3 and the cited art are not (see remarks pages 4-5), examiner respectfully points out that Babu was removed from the rejection of the independent claims due to the reordering of the references, but is kept in some of the dependent claims.  Additionally, while applicant referenced their specification [0002] as explaining that the applicant’s network is at the service provider level (layers 0-3) whereas the cited art are not, examiner respectfully points out that this [0002] is not a limiting description. Specification [0002] describes “networks can include…”, which does not limit the type of networks or types of network control within the claims.  Examiner recommends amending the claims to further describe additional details clarifying the intended environment and interpretation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 6-9, 12, 14-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kolouri et al. (U.S. Patent Publication 2019/0294149) in view of Faulhaber, Jr. et al. (U.S. Patent 10,621,019), hereinafter referred to as Faulhaber.

Regarding claim 1, Kolouri disclosed an Artificial Intelligence (Al)-based network control system (see Kolouri abstract: system for controlling an autonomous platform | 0030: system for estimating the uncertainty of decisions made by a supervised machine learner) comprising:
an AI system (see Kolouri 0063: “the system described herein contains a decision module 400 and an uncertainty module 402, which run in parallel as shown in Fig. 4. The decision module 400 is trained via supervised learning or reinforcement learning, while the uncertainty module 402 models the distribution of the seen data in an unsupervised manner” | 0055, Fig. 4 #400: “the decision module is a machine learner that is trained in a supervised manner. For instance, the decision module could be a convolutional neural network (CNN), which receives as input electro-optical (EO) camera data and outputs motor control commands”) configured to obtain data (see Kolouri 0055: “the decision module could be a convolutional neural network (CNN), which receives as input electro-optical (EO) camera data…During the training phase, both modules [decision module 400 and uncertainty module 402] are trained in parallel, receiving the same input data” | 0067: “the uncertainty module 402 receives as input the same training data as the decision module 400”) from a network having a plurality of network elements (see Kolouri 0049: obtaining data via “cloud” computing. Networks are made up of multiple network elements) and to determine actions (see Kolouri 0062: “Given new data, the system computes a reliability measure of this decision [0076: decision is generated by the decision module and compared with the decision’s probability generated by the uncertainty module]. Based on this measure, the autonomous platform switches either between exploration (if the uncertainty is above a threshold) or exploitation (if the uncertainty is below a threshold). Exploration implies that the autonomous platform or robot has to collect more training data…Exploitation means that the autonomous platform or robot can execute control commands that lead to a pre-specified goal) for network (see Faulhaber combination below) control (see Kolouri 0061: “the system described herein can be used to control the exploratory behavior of an autonomous machine or robot”) through one or more Machine Learning (ML) algorithms (see Kolouri 0047: “A block diagram depicting an example of a system (i.e. computer system 100) of the present invention is provided in Fig. 1. The computer system 100 is configured to perform calculations, processes, operations, and/or functions associated with a program or algorithm” | 0054: “the system estimates the uncertainties of the decisions made by a machine learning model” | 0077: “a trained machine learning technique is deployed in an autonomous system in order to assess the confidence of the system in making its decision”);
a controller configured to cause the actions (see Kolouri 0078: “using a processor 104 to control a device 800 using the uncertainty estimate for the output decision of the decision module”) in the network (see Faulhaber combination below); and
a safeguard module (see Kolouri Fig. 4 #402 uncertainty module | 0063: “the system described herein contains a decision module 400 and an uncertainty module 402, which run in parallel as shown in Fig. 4. The decision module 400 is trained via supervised learning or reinforcement learning, while the uncertainty module 402 models the distribution of the seen data in an unsupervised manner” | 0058, #402, #404: “the uncertainty module [#402] is an adversarial neural auto-encoder [#404], which learns … in an unsupervised manner alongside the decision module” | 0067: “the auto-encoder 404 is an artificial neural network”) executed on a one or more processors located between the AI system and the controller (see Kolouri 0078: “using a processor 104 to control a device 800 using the uncertainty estimate [0076: generated by the uncertainty module 402] for the output decision of the decision module” | Fig. 4 #402: uncertainty module is located after the decision module but before the command is sent to the processor), wherein the safeguard module is configured to obtain the actions from the AI system (see Kolouri 0076: the decision module generates a decision.  The uncertainty module [0075: using the auto-encoder 404] generates a probability that the image used by the decision module belongs to a set of training images and uses the probability to generate a reliability measure about the decision module’s decision), one of allow, block, and modify the actions from the AI system based on analysis of the actions performed independently of the AI system to determine uncertainty in the actions (see Kolouri 0076: The reliability measure is compared with a predetermined threshold in order to determine if the command is permitted to be executed [0062: exploitation action means that the command can be executed] or not permitted [0062: exploration action means that more training data needs to be collected] | 0063: “the system described herein contains a decision module 400 and an uncertainty module 402, which run in parallel as shown in Fig. 4”, i.e. the uncertainty module performs its own analysis independent of the decision module’s analysis), and provide the allowed or modified actions to the controller in an automated manner (see Kolouri 0076: “if the reliability measure is below a predetermined threshold, then the autonomous platform performs an exploitation action corresponding with the motor control command decision. The decision about the reliability measure is performed by the uncertainty module (see Fig. 4, 0076) which is another machine learning module (0058) | 0077: “a trained machine learning technique is deployed in an autonomous system in order to assess the confidence of the system in making its decision”).

Kolouri did not explicitly disclose that the types of actions to be controlled are for “network control” and that the actions to be performed are “in the network”. However in a related art of evaluating the training of a ML model (see Faulhaber 8:55-67) and AI-based robotic control systems (see Faulhaber 9:60-10:8), Faulhaber disclosed a ML model evaluator in which a user is able to adjust the training process when the machine learning model is performing with a confidence level below a threshold (see Faulhaber 9:16-37). Faulhaber disclosed a system in which machine learning training jobs are run across potentially hundreds of execution instances in a web service (see Faulhaber 2:46-53). Additionally, multiple physical devices of the training system are interconnected using one or more computing networks (see Faulhaber 4:61-66) and multiple devices execute the machine learning code (see Faulhaber 8:45-54). The processing unit in model hosting system 140 receives instructions from other devices or other model training system 120 (see Faulhaber 14:37-45), i.e. actions to be performed are “in the network” and are for “network control” since the instructions are sent over a network for controlling a device in the network. 
In light of Kolouri’s explanation that “one of ordinary skill in the art will readily recognize that the invention may have other applications in other environments. It should be noted that many embodiments and implementations are possible” (see Kolouri 0081), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kolouri and Faulhaber to further describe the types of environments and types of control actions that can be performed using machine learning analysis.  Using Faulhaber’s teachings would expand the use of Kolouri’s automated review process of AI decisions to control of network devices, thereby reducing the processing power needed on devices when training machine learning models (see Faulhaber 3:10-27) and also reducing the time needed to train a model (see Faulhaber 3:28-31).

Regarding claims 9 and 17, the claims contain the limitations, substantially as claimed, as described in claim 1 above and are rejected under Kolouri-Faulhaber according to the rationale provided above.

Regarding claim 4, Kolouri-Faulhaber disclosed the Al-based network control system of claim 1, wherein the safeguard module is further configured to obtain operator input before the one of allow, block, and modify the actions, and wherein the operator input is provided to the ML algorithms for feedback therein (see Faulhaber 9:16-37: a ML model evaluator in which a user reviews the performance of the ML model and the user adjusts the training process when the machine learning model is performing with a confidence level below a threshold). The motivation to combine Kolouri and Faulhaber is the same as that provided in claim 1 above.

Regarding claims 12 and 20, the claim contains the limitations, substantially as claimed, as described in claim 4 above and is rejected under Kolouri-Faulhaber according to the rationale provided above.

Regarding claim 6, Kolouri-Faulhaber disclosed the Al-based network control system of claim 1, wherein the safeguard module is further configured to determine that the actions from the AI system do not violate predetermined conditions (see Kolouri 0076: the decision module generates a decision.  The uncertainty module [0075: using the auto-encoder 404] generates a probability that the image used by the decision module belongs to a set of training images and uses the probability to generate a reliability measure about the decision module’s decision. The reliability measure is compared with a predetermined threshold in order to determine if the command is permitted to be executed or not permitted). The motivation to combine Kolouri and Faulhaber is the same as that provided in claim 1 above.

Regarding claim 14, the claim contains the limitations, substantially as claimed, as described in claim 6 above and is rejected under Kolouri-Faulhaber according to the rationale provided above.

Regarding claim 7, Kolouri-Faulhaber disclosed the Al-based network control system of claim 1, wherein the safeguard module is further configured to interact with a second safeguard module (see MPEP 2144.04 VI B “Duplication of Parts”, MPEP 2144.04 V “Making Portable, Integral, Separable, Adjustable, or Continuous”. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that additional safeguard modules could be added in the system for redundancy or splitting responsibilities) associated with another network (see MPEP 2144.04 VI B “Duplication of Parts”, MPEP 2144.04 V “Making Portable, Integral, Separable, Adjustable, or Continuous”. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that additional networks could be added in the system for increased communication | see Faulhaber 14:37-45: The processing unit in model hosting system 140 receives instructions from other devices or other model training system 120). The motivation to combine Kolouri and Faulhaber is the same as that provided in claim 1 above.

Regarding claim 15, the claim contains the limitations, substantially as claimed, as described in claim 7 above and is rejected under Kolouri-Faulhaber according to the rationale provided above.

Regarding claim 8, Kolouri-Faulhaber disclosed the Al-based network control system of claim 1, wherein the safeguard module operates on the one or more processors independent from one or more processors for the AI system (Kolouri disclosed a machine learner decision module, i.e. AI system (see Kolouri 0055, Fig. 4 #400) and also an uncertainty module, i.e. safeguard module (see Kolouri Fig. 4 #402).  Kolouri also disclosed parallel processors (see Kolouri 0048) and performing tasks in distributed processing devices (see Kolouri 0052).  The uncertainty module is trained (see Kolouri 0014) and runs in parallel to, i.e. independently of, the decision module (see Kolouri 0063) and including an auto-encoder neural network 404 for learning about the data that is also used by the decision module (see Kolouri 0067, Fig. 4 #404).  Since the uncertainty module and decision module are independently trained and run and parallel processors and distributed processing devices are used to perform Kolouri’s functions, examiner interprets the uncertainty module as “operates on the one or more processors independent from one or more processors for the AI system”.

Regarding claim 16, the claim contains the limitations, substantially as claimed, as described in claim 8 above and is rejected under Kolouri-Faulhaber according to the rationale provided above.

Claims 2-3, 5, 10-11, 13, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kolouri-Faulhaber as applied to claims 1, 9, and 17 above, and further in view of Babu et al. (U.S. Patent Publication 2019/0102700).

Regarding claim 2, Kolouri-Faulhaber disclosed the Al-based network control system of claim 1, wherein the safeguard module is further configured to obtain its own view of the network independent from the AI system (see Kolouri 0063: “the system described herein contains a decision module 400 and an uncertainty module 402, which run in parallel as shown in Fig. 4”, i.e. the uncertainty module performs its own analysis independent of the decision module’s analysis) and develop deterministic decisions which are used to compare with the actions from the ML algorithms (see Babu combination below).
Kolouri-Faulhaber did not explicitly disclose “develop deterministic decisions which are used to compare with the actions from the ML algorithms”, however in a related art, Babu disclosed a machine learning platform in which a manually generated rule-based model, i.e. deterministic decision model, is compared to machine learning models trained via various algorithms (see Babu 0089).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kolouri-Faulhaber and Babu to further describe how machine learning is performed.  Including Babu’s teachings would ensure that optimum training results are obtained (see Babu 0041) and the optimum combination of models is selected (see Babu 0048).

Regarding claims 10 and 18, the claims contain the limitations, substantially as claimed, as described in claim 2 above and is rejected under Kolouri-Faulhaber-Babu according to the rationale provided above.

Regarding claim 3, Kolouri-Faulhaber-Babu disclosed the Al-based network control system of claim 2, wherein the safeguard module is configured to allow the actions if the actions are within the deterministic (see Babu combination below) decisions (see Kolouri 0076: The reliability measure is compared with a predetermined threshold in order to determine if the command is or is not permitted to be executed [0062: exploitation action means that the command can be executed]), block the actions if the actions are not within the deterministic (see Babu combination below) decisions (see Kolouri 0076: The reliability measure is compared with a predetermined threshold in order to determine if the command is or is not permitted to be executed [0062: exploration action means that more training data needs to be collected]), and modify the actions based on overlap with the deterministic (see Babu combination below) decisions (see Faulhaber 9:16-37: a ML model evaluator in which a user reviews the performance of the ML model and the user adjusts the training process when the machine learning model is performing with a confidence level below a threshold). 
Kolouri-Faulhaber did not explicitly disclose that the result to which actions are compared is a result from a “deterministic” algorithm, however in a related art, Babu disclosed a machine learning platform in which a manually generated rule-based model, i.e. deterministic decision model, is compared to machine learning models trained via various algorithms (see Babu 0089).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kolouri-Faulhaber and Babu to further describe how machine learning is performed.  Including Babu’s teachings would ensure that optimum training results are obtained (see Babu 0041) and the optimum combination of models is selected (see Babu 0048). The motivations to combine Kolouri, Faulhaber, and Babu are the same as those presented in claims 1 and 2 above.

Regarding claims 11 and 19, the claims contain the limitations, substantially as claimed, as described in claim 3 above and is rejected under Kolouri-Faulhaber-Babu according to the rationale provided above.

Regarding claim 5, Kolouri-Faulhaber disclosed the Al-based network control system of claim 1, further wherein the safeguard module is further configured to compare the actions from the AI system to a result from a deterministic (see Babu combination below) algorithm (see Kolouri 0076: the decision module generates a decision.  The uncertainty module [0075: using the auto-encoder 404] generates a probability that the image used by the decision module belongs to a set of training images and uses the probability to generate a reliability measure about the decision module’s decision. The reliability measure is compared with a predetermined threshold in order to determine if the command is permitted to be executed or not permitted since more training is needed).
Kolouri-Faulhaber did not explicitly disclose that the result to which actions are compared is a result from a “deterministic” algorithm, however in a related art, Babu disclosed a machine learning platform in which a manually generated rule-based model, i.e. deterministic decision model, is compared to machine learning models trained via various algorithms (see Babu 0089).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kolouri-Faulhaber and Babu to further describe how machine learning is performed.  Including Babu’s teachings would ensure that optimum training results are obtained (see Babu 0041) and the optimum combination of models is selected (see Babu 0048). The motivations to combine Kolouri, Faulhaber, and Babu are the same as those presented in claims 1 and 2 above.

Regarding claim 13, the claim contains the limitations, substantially as claimed, as described in claim 5 above and is rejected under Kolouri-Faulhaber-Badu according to the rationale provided above.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Widhalm de Rodriguez whose telephone number is (571)272-1035.  The examiner can normally be reached on M-F: 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571) 272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.W.R./Examiner, Art Unit 2452                                                                                                                                                                                                        2 May 2022





/Patrice L Winder/Primary Examiner, Art Unit 2452